374 So. 2d 566 (1979)
Jack C. HICKS, Jr., and Erma L. Hicks, His Wife, Appellants,
v.
MID-FLORIDA PRODUCTION CREDIT ASSOCIATION, a Corporation Organized and Existing under the Laws of the United States of America, Appellee.
No. MM-162.
District Court of Appeal of Florida, First District.
August 7, 1979.
*567 J. Michael Davis of the Law Offices of Lansing J. Roy, Gainesville, for appellants.
Bevin G. Ritch of Lowry & Ritch, Gainesville, for appellee.
PER CURIAM.
The lower tribunal rendered an order of foreclosure, holding that foreclosure of a non-purchase money mortgage on Florida homestead property is not a forced sale and therefore does not violate Article X, Section 4(a), Fla. Const. We affirm. Hart v. Sanderson's Administrators, 18 Fla. 103 (1881).
MILLS, C.J., and ROBERT P. SMITH, Jr., and SHIVERS, JJ., concur.